

Exhibit 10(b)(xxiii)


W.W. GRAINGER, INC.
PERFORMANCE SHARE AWARD AGREEMENT


This Performance Share Award Agreement (this “Agreement”) is entered into as of
January 1, 2013 between W.W. Grainger, Inc., an Illinois corporation (the
“Company”) and the undersigned Company executive (the “Executive”).


Pursuant to the W.W. Grainger, Inc. 2010 Incentive Plan (the “Plan”), the
Company desires to award to the Executive as hereinafter provided certain
performance shares (the “Performance Shares”), entitling the Executive to
receive shares of the Company’s common stock (“Common Stock”) based upon the
Company’s attainment of certain long-term performance goals. This award of
Performance Shares is in consideration of the Executive’s agreement to enter
into an Unfair Competition Agreement (the “Unfair Competition Agreement”)
between the Company and the Executive concurrently with this Agreement. In turn,
the Executive desires to enter into the Unfair Competition Agreement and accept
the award of Performance Shares, on the terms and conditions set forth in this
Agreement, the Plan and the Unfair Competition Agreement. Capitalized terms used
but not defined in this Agreement have the meanings specified in the Plan.


NOW, THEREFORE, in consideration of the mutual promises set forth below and in
the Unfair Competition Agreement, the parties hereto agree as follows:


1.
General. This award is governed by and subject to the terms and conditions of
this Agreement, the Plan and the Unfair Competition Agreement (the terms of
which are hereby incorporated herein by reference). In general, the Executive
will be entitled to receive a number of Performance Shares determined by the
Company’s performance against its sales growth target (as described in Section 2
below), with the vesting of those Performance Shares being subject to the
Company’s achievement of its return on invested capital target (as described in
Section 3 below).



2.
Grant of Performance Shares; 2015 Sales Target. The Company hereby awards to the
Executive a total of _______ Performance Shares (the “Target Number”), such
number being subject to possible adjustment as follows. The actual number of
Performance Shares which the Executive will receive will depend on the Company’s
total net sales during its 2015 fiscal year. Such number will be calculated in
accordance with the following table:



If, the Company’s 2015 sales are at:
Then the number of
Performance Shares will be:
Less than $9.5 Billion
Zero (0)
$9.5 Billion
Fifty percent (50%) of the Target Number
$11.3 Billion
One hundred percent (100%) of the
Target Number
$11.9 Billion or more
Two hundred percent (200%) of the
Target Number



Amounts between the foregoing numbers will be interpolated as necessary. For
example, if 2015 net sales are $10.4 Billion, then the Executive would receive
seventy-five percent (75%) of the Target Number of Performance Shares.



--------------------------------------------------------------------------------





3.
Vesting; ROIC Target. The vesting of the Performance Shares will depend upon the
Company’s average return on invested capital (“ROIC”) during the period of three
fiscal years beginning with the 2013 fiscal year, i.e., the Company’s 2013, 2014
and 2015 fiscal years (the “Measuring Period”). For this purpose, ROIC means the
Company’s operating earnings divided by its net working assets. Vesting will be
determined in accordance with the following table:



If the Company’s average ROIC
during the Measuring Period is:
Then the following percentage of
Performance Shares will vest:
Less than eighteen percent (18%)
Zero (0)
Eighteen percent (18%) or more
One hundred percent (100%)



Amounts between the foregoing numbers will not be interpolated. In other words,
the Performance Shares will either vest at one hundred percent (100%) or they
will not vest at all. If the Performance Shares vest, then in settlement of the
Performance Shares, the Executive will receive a number of shares of Common
Stock equal to the number of Performance Shares determined under Section 2
above, subject, however, to the withholding provisions below. If the Performance
Shares do not vest, then they will be forfeited in full and the Executive shall
have no further rights with respect to the award hereunder.


4.
Receipt by the Executive of the Plan. The Executive acknowledges receipt of the
Plan booklet which contains the entire Plan. The Executive represents and
warrants that he has read the Plan and that he agrees that all Performance
Shares awarded under it shall be subject to all of the terms and conditions of
the Plan, including but not limited to the exclusive right of the Committee to
interpret and determine the terms and provisions of the Performance Share Award
Agreements and the Plan and to make all determinations necessary or advisable
for the administration of the Plan, all of which interpretations and
determinations shall be final and binding. Without limiting the generality of
the foregoing, the Committee shall have the discretion to adjust the terms and
conditions of awards of Performance Shares to correct for any windfalls or
shortfalls in such awards which, in the Committee’s determination, arise from
factors beyond the awardees’ control, provided, however, that the Committee’s
authority with respect to any award to a “covered employee,” as defined in
Section 162(m)(3) of the Code, shall be limited to decreasing, and not
increasing, such award.



5.
Tax Withholding Obligations. If the Performance Shares shall vest, the Executive
shall be responsible for any required withholding including, but without
limitation, taxes, FICA contributions, or the like under any federal, state or
applicable statute, rule, or regulation. Upon such vesting, the Company may
withhold a number of shares of Common Stock having a fair market value on the
date that the amount is to be withheld equal to the amount determined by the
Company to be the required statutory minimum withholding; this amount may or may
not satisfy the Executive’s calendar year withholding obligation. The Company
shall not issue and shall not deliver any of its Common Stock upon the vesting
and settlement of the Performance Shares until and unless the proper provision
for minimum required withholding has been made.




--------------------------------------------------------------------------------





6.
Recoupment of Incentive-based Compensation.



a.
If the Board of Directors determines that the Executive has committed fraud
against the Company or has been engaged in any criminal conduct that involves or
is related to the Company and such Executive is entitled to receive performance
shares, stock options, restricted stock units or cash incentive compensation
(“Incentive Compensation”) then the Company shall recover from the Executive
such Incentive Compensation, in whole or in part, for any period of time, as it
deems appropriate under the circumstances. The Board shall have sole discretion
in determining whether the Executive’s conduct was in compliance with the law or
Company policy and the extent to which the Company will seek recovery of the
Incentive Compensation notwithstanding any other remedies available to the
Company. If the Executive engages in misconduct or is believed to have engaged
in misconduct, the Company shall be entitled to recover from the Executive, and
the Executive shall re-pay awards received pursuant to this Program, in whole or
in part, for any period of time, as the Company deems appropriate under the
circumstances.

b.
In the event of a restatement of materially inaccurate financial results, the
Board has the discretion to recover cash incentive payments or the settlement of
performance shares (“Incentive Payments”) that were paid or settled to the
Executive during the period covered by the restatement as set forth herein. If
the payment or settlement of Incentive Payments would have been lower had the
achievement of applicable financial performance goals been calculated based on
such restated financial results, the Board may, if it determines appropriate in
its sole discretion, recover the portion of the paid or settled Incentive
Payments in excess of the payment or settlement that would have been made based
on the restated financial results. The Company will not seek to recover
Incentive Payments received or settled more than three years after the date of
the initial filing that contained the incorrect financial results.



7.
Other Terms and Conditions Applicable to the Performance Shares.



a.
Rights of Shareholder. The Executive shall not have any voting rights with
respect to the Performance Shares. The Executive shall have no right to receive
dividend equivalent payments with respect to the Performance Shares.

b.
Termination of Employment. If the Executive’s employment terminates during the
Measuring Period for any reason other than retirement, disability or death, then
the Performance Shares will be forfeited in full and the Executive shall have no
further rights with respect to the award hereunder. If the Executive engages in
misconduct, or is believed to have engaged in misconduct all awards will be
forfeited.

c.
Retirement/Death. If the Executive’s employment with the Company terminates
during the Measuring Period by reason of retirement or death, then the Executive
or the Executive’s estate will be entitled to receive in settlement of the
Performance Shares a number of shares of Common Stock equal to the product of
(x) the number of Performance Shares, if any, which subsequently vest under
Section 3 above, multiplied by (y) a fraction, the numerator of which is the
number of months during the Measuring Period that the Executive was employed by
the Company and the denominator of which is the total number of months in the
Measuring Period, i.e., 36 months. For purposes of the foregoing calculation,
the Executive will be deemed to have been employed by the Company during the
month that his employment terminates if, and only if, such termination occurs on
or after the fifteenth (15th) calendar day of that month.

d.
Disability. If the Executive’s employment with the Company terminates during the
Measuring Period by reason of disability (defined below), then the Executive
will be entitled to receive in settlement of the Performance Shares a number of
shares of Common Stock calculated in the same manner as under Subsection c
immediately above, provided, however, that if such termination of employment
occurs during the first fiscal year of the Measuring Period, then for purposes
of such calculation the number of Performance Shares referred to in clause (x)
of such calculation shall be determined as though the Company had met, but not
exceeded, its sales growth target and 100 percent of such Performance Shares had
vested. For purposes of the foregoing, the term “disability” means the
Executive’s inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or that has lasted for a continuous period of not less than
twelve (12) months.




--------------------------------------------------------------------------------





8.
Severability. The provisions of the Agreement shall be severable, and in the
event that any provision of it is found to be unenforceable, all other
provisions shall be binding and enforceable on the parties as drafted. In the
event that any provision is found to be unenforceable, the parties consent to
the Court’s modification of that provision in order to make the provision
enforceable, subject to the limitations of the Court’s powers under the law.



9.
Venue. The Executive acknowledges that, in the event that a determination of the
enforceability of this Agreement is sought, or any other judicial proceedings
are brought pertaining to this Agreement, the Company has the choice of venue
and the preferred venue for such proceedings is Cook County, Illinois.



10.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois, excluding any conflicts or choice of law
rules or principles thereof.



IN WITNESS WHEREOF, the Company has caused this Performance Share Award
Agreement to be executed by a duly authorized Officer of the Company and the
Executive hereby agrees to all the terms and conditions set forth above.








W.W. GRAINGER, INC.


By:____________________________________
James T. Ryan
Chairman, President and Chief Executive Officer




____________________________________
Executive (Signature)


____________________________________
Executive (Print Name)


____________________________________
Date

